DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-10) in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the ground(s) that “the above identified groups I, II, III are so interrelated that it is possible for the Examiner to examine the species in a single search of reasonable burden.  This is not found persuasive because as outlined in the Restriction requirement mailed on 4/14/2022, each group comprise mutually exclusive features that would readily require different search strategies including searching different classification areas and different search queries and given the variable nature between the groups, different prior art references would likely be more applicable to one group than another leading to different prior art issues between the different groups. Therefore, it can be readily concluded that a serious search and examination burden would be readily present if restriction was not required. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II or Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/2022.
Drawings
The drawings are objected to because in Figure 10, step 106 recites “CONTAINERS FO APPLICATION” however this should be “CONTAINERS FOR APPLICATION”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
	-Claim 1, line 8, “the group of containers” would be better recited as “a group of the plurality of groups of containers”.  
	-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4, the claim recites “the second servomechanism is configured to control the application device to accelerate when seating the container carrier on the first group of containers to introduce the gap between the first and second groups of containers”. However, this limitation renders the claim indefinite as Claim 1 recites “the controller is configured to control a conveyance speed of the plurality of groups of containers such that a gap is introduced between the first group and the second group of the plurality of groups as they are conveyed along the conveyor toward the application device”. This limitation of Claim 4 is unclear as based on Claim 1, it would appear that “the gap” is introduced prior to the groups arriving at the application device. Therefore, this limitation renders the claim indefinite as it is unclear if the gap is introduced at or before the application device or if it is merely encompassing that a gap can be introduced in either instance. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Olson (US Patent 5,359,830).
Regarding Claim 1, Olson discloses a container carrier application system (10; Figure 1), comprising: 
a controller (“electrical enclosure 92” and “operator station 93”; see Col 5, line 61 through Col 6, line 14);
a conveyor (“throughput conveyor 52”) configured to, under command of the controller (92, 93; see Col 5, line 63 through Col 6, line 4 which disclose the shaft 96 selectively provides power to the stations 13-15 and components (i.e. 52) thereof and Col 6, lines 4-14 disclose controls of such), convey a plurality of groups (12) of containers (11) from a supply side (from infeed conveyor 49) to an output side (exit of third station 15; see Col 12, lines 29-34), a container (11) of a first group (12) being in contact with at least one container (11) of a second group (12; see Col 8, lines 34-48 which disclose the conveyor 52 receiving unmetered containers 11 which readily will including contacting containers or at the very least be capable of receiving such contacting containers);
a container positioning device (timing screw assemblies 53; Figure 2) configured to, under command of the controller (92, 93), position each group (12) of containers (11) on the conveyor (52) for application of a container carrier (16) to the group of containers (11; Col 8, lines 34-48 and Col 12, lines 34-46); and 
an application device (transfer system 57, belt assemblies 60, locking wheel assembly 61) configured to, under command of the controller (92, 93; Col 5, line 63 through Col 6, line 4 discloses control of the stations 13-15), apply the container carrier (16) to the group (12) of containers (11; Col 12, lines 46-60 disclose the placing via 57, the pressing via 60 and the locking via 61 all of which can be viewed as an “application device”), 
wherein a motion of the container positioning device (53) and a motion of the application device (57, 60, 61) are synchronized to coordinate a position of the group (12) of containers (11) with a position of the container carrier (16) to be applied to the group (12) of containers (11; see Col 10, lines 64-68 which disclose the transport of the blank and containers being synchronized), and 
the controller (92, 93) is configured to control a conveyance speed of the plurality of groups (12) of containers (11) such that a gap is introduced between the first group (12) and the second group (12) of the plurality of groups (12; see Col 8, lines 34-48 and Col 12, lines 34-36) as they are conveyed along the conveyor (52) toward the application device (57, 60, 61), the gap being spaced in a conveyance direction of the groups (12) of containers (11; as depicted; see Col 8, lines 34-48 and Col 12, lines 29-36).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent 5,359,830), in view of Martini (US PGPUB 2011/0030311).
Regarding Claim 2, Olson discloses several features of the claimed invention including the controller (92, 93) is configured as a programmable logic controller (see Col 6, lines 4-10 which disclose the operation thereof can be readily based on programming) to electronically link the drive mechanisms across the system (see Col 5, line 61 and Col 6, line 10) but does not readily disclose a first servomechanism and a second servomechanism.
Attention can be brought to the teachings of Martini which include another container carrier application system (Figure 2) which applies a form of a carrier (8) to a group of containers (C) wherein the system comprises an infeed conveyor (26, 28) and container positioning devices (star wheels 62 and metering mechanism 64) which are both driven by servo mechanisms (see Paras. 0033, 0041).
The use of servomechanisms to drive conveying type devices is known in the art as exemplified by Martini and while it is likely that Olson utilizes such servomechanisms as claimed, it is not readily disclosed. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized servomechanisms as taught by Martini to drive different portions of the application system (i.e. conveyor 52, timing screw assemblies 53, drives of 57, 60, 61) of Olson. By modifying Olson in this manner, the independent servomechanisms will ensure synchronization of the system as taught by Martini (see Para. 0033). Further servomechanisms are commonly known to provide precise control of position and velocity and therefore will effectively provide synchronized movements as disclosed by Martini and Olson. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent 5,359,830), in view of Martini (US PGPUB 2011/0030311), as applied to Claim 2, and in further view of Ford (US PGPUB 2014/0061000).
Regarding Claims 3 and 9, Olson, as modified, discloses the first servomechanism (see Para. 0033 of Martini) is configured to control the container positioning device (53) but does not disclose such a control including a sensor configured to detect when the first group of containers reaches a predetermined distance from the container positioning device and to refrain from conveying the second group of containers until the first group of containers reaches a predetermined distance from the container positioning device to introduce the gap between the first and second groups of containers.  
Attention can be brought to the teachings of Ford. Ford teaches a grouping apparatus (Figure 1) of containers (20) wherein the apparatus comprises a container grouping/positioning device (22; see Figure 2) comprising a control system comprising a sensor (photosensor 104; Figure 3) configured to detect when a first group (24) of containers reaches a predetermined distance (associated with “sufficient gap” per Para. 0044) from the container positioning device (22; note that the group would be readily a specified distance from the device 22, specifically, the door 70) and to refrain from conveying the second group (24) of containers until the first group of containers reaches the predetermined distance (associated with “sufficient gap” per Para. 0044) from the container positioning device (22) to introduce the gap between the first and second groups of containers (20; “sufficient gap” per Paras. 0044, 0057, 0067; note Para, 0067 discloses the use of the door/obstructer to stop and start conveyance of products based on the sensed feedback).  
Olson does disclose the use of “various sensing and control mechanisms disposed at predetermined location about the device 10 to synchronize and coordinate operation of these various mechanical assemblies” (i.e. the positioning device 53 of station 13; see Col 5, line 60 through Col 6, line 14) and provides several examples of sensing and control structures and therefore it can be readily implied that some form of sensor is included to detect the groups and control the positioning device (53) based on such feedback of the sensor. However, this is not readily disclosed but it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a downstream sensor that readily detects a position/distance of one group of articles relative to the positioning device as taught by Ford into Olson as such a modification would readily ensure that a proper gap is formed between groups as taught by Ford (Para. 0044, 0057, 0067).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent 5,359,830), in view of Martini (US PGPUB 2011/0030311), as applied to Claim 2, and in further view of Bates (US PGPUB 2021/0221589).
	Regarding Claim 4, Olson, as modified, discloses the second servomechanism (incorporated in view of Martini) is configured to control the application device (57, 60, 61) but fails to explicitly disclose the application device (57, 60, 61) capable of accelerating when seating the container carrier (16) on the first group of containers (11) to introduce the gap between the first and second groups (12) of containers (11).
	Further attention can be brought to the teachings of Bates which includes another container carrier application system (Figures 8 and 9) wherein the system comprises a conveyor (391) which supplies containers at a constant speed to a application device (392) wherein the application device (392) seats a carrier (394) onto groups of containers (365; Para. 0141-0142) and while the carrier (394) is seated, the application device (392) accelerates to introduce a gap between groups of containers (see Para. 0096 which discloses the drum separating the containers; note that at the onset of the drum beginning operation, it will be accelerated).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the ability of the application device to introduce a gap between groups of containers as taught by Bates into the invention of Olson as such a modification will readily ensure that the desired spacing will be readily achieved and further, by introducing the gap at the application device, the carriers can be applied in a continuous manner as taught by Bates (see Para. 0096, 0131) and therefore increasing throughput of the system. 

Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent 5,359,830), in view of Schiueter (US Patent 4,079,571).
	Regarding Claim 5, Olson discloses several features of the claimed invention including the application device (57, 60, 61) including a belt applicator (i.e. see 60) to secure the container carrier onto top surfaces of the containers but does not disclose a roller applicator to secure the container carrier onto top surfaces of the containers, wherein the roller applicator being formed in a shape complimentary to a shape of a top surface of the container carrier.  
	Further attention can be brought to the teachings of Schiueter which includes another container carrier application system (Figures 1 and 2) wherein the system comprises a conveyor (11) which supplies containers (12) to an application device (13) wherein the application device (13) seats a carrier (20) onto groups of containers (12) and wherein the application device (13) comprises a roller applicator (drum 14) to secure the container carrier (20) onto top surfaces of the containers (12), wherein the roller applicator (14) being formed in a shape complimentary to a shape of a top surface of the container carrier (see Figure 5; Col 4, lines 37-68).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a roller applicator as taught by Schiueter in replacement of the belt assembly of Olson as such a roller applicator allows for continuous application of the carriers while also ensuring proper application thereof as taught by Schiueter (Col 2, lines 42-52). Further, it is noted that by using a roller applicator, the application station can be incorporated in a simpler structure without the need for a belt and assembly thereof. 

Regarding Claim 6, Olson, as modified, discloses Docket No. PAK19301the roller applicator (as incorporated by Schiueter) is adjustable in height (See Col 5, lines 27-31 and Col 12, lines 3-10 of Olson as the upper frame 67 which supports the applicator station of Olson is adjustable in height).  

	Regarding Claim 10, Olson, as modified, discloses essentially all elements of the claimed invention and further discloses the use of “various sensing and control mechanisms disposed at predetermined location about the device 10 to synchronize and coordinate operation of these various mechanical assemblies” (i.e. the positioning device 53 of station 13) and provides several examples of sensing and control structures (see Col 5, line 60 through Col 6, line 14), therefore although it doesn’t explicitly recite a sensor configured to detect when the roller applicator (as incorporated above) engages the container carrier on the first group of containers, this feature can be readily implied as in order for the stations to be controlled and synchronized as disclosed (per Col 5, line 60 through Col 6, line 14), the application station must have some form of sensing control. Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to arrange one of the sensors of Olson to be at the roller applicator because Applicant has not disclosed that the specific placement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with arrangement of Olson because the different mechanical assemblies will be synchronized in operation in either instance.
	Therefore, it would have been an obvious matter of design choice to modify Olson to obtain the invention as specified in the claim. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Patent 5,359,830), in view of Poupitch (US Patent 2,929,181).
Regarding Claim 7, Olson discloses several features of the claimed invention including the application device (57, 60, 61) including a belt applicator (i.e. see 60) to secure the container carrier onto top surfaces of the containers but does not disclose a a stomp applicator that applies a downward force to press the container carrier onto top surfaces of the containers.  
	Further attention can be brought to the teachings of Poupitch which includes another container carrier application system (Figure 1) wherein the system comprises a conveyor (20) which supplies containers (22) to an application device (24) wherein the application device (24) seats a carrier (28) onto groups of containers (22) and wherein the application device (24) comprises a stomp applicator (32) that applies a downward force to press the container carrier (28) onto top surfaces of the containers (22; Col 2, lines 43-46).
	Use of presses/stomp applicators for application of a container carrier is known in the art as exemplified by Poupitch. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the application device of Olson to include a stomp applicator. By incorporating a stomp applicator into Olson, the application device can be readily simplified and with use of a stomp applicator, further force can be readily applied to the containers thereby ensuring that the carrier is attached sufficiently to the containers. 
	Further/alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have incorporated a stomp applicator as taught by Poupitch instead of the application device (57, 60, 61) of Olson because Applicant has not disclosed that use of a stomp applicator provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the application device (57, 60, 61) of Olson or the stomp applicator because in either instance, the carrier will be properly applied to each group of containers.
Therefore, it would have been an obvious matter of design choice to modify Olson to obtain the invention as specified in the claim.

Regarding Claim 8, Olson, as modified, discloses Docket No. PAK19301the roller applicator (as incorporated by Poupitch) is adjustable in height (See Col 5, lines 27-31 and Col 12, lines 3-10 as the upper frame 67 which supports the applicator station of Olson is adjustable in height).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Gatteschi (GB 2025884) discloses the use of photocell sensors to stop and start conveying units used for forming groups/clusters.
	-Moore (US PGPUB 2004/0003573), Ober (US PGPUB 2011/0005169), Chan (US Patent 5,671,588), Cervantes (US Patent 6,170,225) each disclose different roller/drum applicators of a container carrier.
	-Floding (US PGPUB 2007/0199798) discloses use of a sensor (52a) to control grouping and feeding of articles. 
	-Slovik (US PGPUB 2007/0261373) discloses a carrier application system comprising a PLC controller electrically connected to moving components of machine, for instance to jaw drums, infeed conveyor and turner/diverter resulting in coordinated movements of these mechanisms relative to each other.
	-Abrams (US Patent 3,807,117) discloses a spacing conveyor to provide gaps between groups of articles prior to carrier being placed thereon. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/14/2022